Federated California Municipal Income Fund Class A Shares Class B Shares Federated New York Municipal Income Fund Class A Shares Class B Shares Federated North Carolina Municipal Income Fund Class A Shares Federated Ohio Municipal Income Fund Class F Shares Federated Pennsylvania Municipal Income Fund Class A Shares Class B Shares (Portfolios of Federated Municipal Securities Income Trust) Supplement to Statements of Additional Information dated October 31, 2007. 1. Please replace the section entitled “CUSTODIAN” with the following: CUSTODIAN The Bank of New York Mellon, New York, New York is custodian for the securities and cash of the Fund. 2. Under the section entitled “Addresses” please replace the address entitled “Custodian, Transfer Agent and Dividend Disbursing Agent” with the following: Custodian The Bank of New York Mellon One Wall
